               Case 17-21018-LMI
Case 1:19-cv-22175-KMW   DocumentDoc
                                 18 167    Filed
                                     Entered  on 05/06/20 Page
                                                 FLSD Docket   1 of 4
                                                             05/06/2020 Page 1 of 4
                Case: 20-11696 Date Filed: 05/04/2020 Page: 1 of 3

                                                                                                   AP
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT                            May 6, 2020
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303                                       MIAMI

  David J. Smith                                                             For rules and forms visit
  Clerk of Court                                                             www.ca11.uscourts.gov


                                           May 06, 2020

   Gianny Blanco
   Freire & Gonzalez, PA
   10647 N KENDALL DR
   MIAMI, FL 33176

   Edward Freire
   Freire & Gonzalez, PA
   10647 N KENDALL DR
   MIAMI, FL 33176

   Laila S. Gonzalez
   Freire & Gonzalez, PA
   10647 N KENDALL DR
   MIAMI, FL 33176

   Jeffrey M. Hearne
   Legal Services of Greater Miami, Inc.
   4343 W FLAGLER ST STE 100
   MIAMI, FL 33134

   Jacqueline Cisneros Ledon
   J. Muir & Associates, PA
   1900 N BAYSHORE DR STE 1A
   MIAMI, FL 33132

   Maxine Master Long
   Legal Services of Greater Miami, Inc.
   4343 W FLAGLER ST STE 100
   MIAMI, FL 33134

   Appeal Number: 20-11696-AA
   Case Style: Reverse Mortgage Solutions, I v. Aleida Nunez
   District Court Docket No: 1:19-cv-22175-KMW
   Secondary Case Number: 17:bk*21018-LMI
               Case 17-21018-LMI
Case 1:19-cv-22175-KMW   DocumentDoc
                                 18 167    Filed
                                     Entered  on 05/06/20 Page
                                                 FLSD Docket   2 of 4
                                                             05/06/2020 Page 2 of 4
                Case: 20-11696 Date Filed: 05/04/2020 Page: 2 of 3



   This Court requires all counsel to file documents electronically using the Electronic Case
   Files ("ECF") system, unless exempted for good cause. Non-incarcerated pro se parties
   are permitted to use the ECF system by registering for an account at www.pacer.gov.
   Information and training materials related to electronic filing, are available at
   www.ca11.uscourts.gov.

   The referenced case has been docketed in this court. Please use the appellate docket number
   noted above when making inquiries.

   Eleventh Circuit Rule 31-1 requires that APPELLANT'S BRIEF BE SERVED AND FILED
   ON OR BEFORE June 15, 2020. APPELLANT'S APPENDIX MUST BE SERVED AND
   FILED NO LATER THAN 7 DAYS AFTER FILING OF THE APPELLANT'S BRIEF.
   INCARCERATED PRO SE PARTIES ARE NOT REQUIRED TO FILE AN APPENDIX.

   This is the only notice you will receive concerning the due date for filing briefs and appendices.
   See Fed.R.App.P. 28, 30, 31, 32, the corresponding circuit rules, General Order 39 and the
   Guide to Electronic Filing for further information. Pro se parties who are incarcerated are not
   required to file an appendix. (In cross-appeals pursuant to Fed.R.App.P. 28.1(b), the party who
   first files a notice of appeal is the appellant unless the parties otherwise agree.)

   Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
   Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
   CIP within 14 days after the date the case or appeal is docketed in this court;
   Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
   or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
   See FRAP 26.1 and 11th Cir. R. 26.1-1.

   On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
   complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
   filers (except attorneys appearing in particular cases as pro se parties) are not required or
   authorized to complete the web-based CIP.

   Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
   admitted for this particular proceeding pursuant to 11th Cir. R. 46-3, or admitted pro hac vice
   pursuant to 11th Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
   wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
   Application for Admission to the Bar and Appearance of Counsel Form are available at
   www.ca11.uscourts.gov. The clerk generally may not process filings from an attorney until that
   attorney files an appearance form. See 11th Cir. R. 46-6(b).

   11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals.
   You must file a completed Civil Appeal Statement, with service on all other parties, within 14
   days from the date of this letter. Civil Appeal Statement forms are available on the Internet at
   www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).
               Case 17-21018-LMI
Case 1:19-cv-22175-KMW   DocumentDoc
                                 18 167    Filed
                                     Entered  on 05/06/20 Page
                                                 FLSD Docket   3 of 4
                                                             05/06/2020 Page 3 of 4
                Case: 20-11696 Date Filed: 05/04/2020 Page: 3 of 3



   MEDIATION. If a Civil Appeal Statement is required to be filed, your appeal and all related
   matters will be considered for mediation by the Kinnard Mediation Center. The mediation
   services are free and the mediation process is confidential. You may confidentially request
   mediation by calling the Kinnard Mediation Center at 404-335-6260 (Atlanta) or 305-714-1900
   (Miami). See 11th Cir. R. 33-1.

   Attorneys must file briefs electronically using the ECF system. Use of ECF does not modify the
   requirements of the circuit rules that counsel must also provide seven (7) paper copies of a brief
   to the court, nor does it modify the requirements of the circuit rules for the filing of appendices
   in a particular case.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Tonya L. Searcy, AA/deo
   Phone #: (404) 335-6180

                                                                     DKT-7CIV Civil Early Briefing
               Case 17-21018-LMI
Case 1:19-cv-22175-KMW   DocumentDoc
                                 15 167
                                 18        Filed
                                     Entered  on 05/06/20 Page
                                                 FLSD Docket   4 of 4
                                                             05/01/2020
                                                             05/06/2020 Page 4
                                                                             1 of 4
                Case: 20-11696 Date Filed: 05/04/2020 Page: 1 of 4



                  UNITED STATES DISTRICT COURT OF THE
                     SOUTHERN DISTRICT OF FLORIDA

                                                       Case No. 1:19-cv-22175-KMW

  REVERSE MORTGAGE SOLUTIONS, INC.

        APPELLANT,
  VS.

  ALEIDA C. NUNEZ,

        APPELLEE.
  ________________________________/


                DEBTOR/APPELLEE’S NOTICE OF APPEAL TO
                   UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT

         Pursuant to Rule 6 of the Federal Rules of Appellate Procedure,

  Debtor/Appellee Aleida Nunez appeals to the United States Court of Appeals for

  the Eleventh Circuit from this Court’s Final Judgment (ECF 14) entered on April

  10, 2020, and the Court’s Order (ECF 13), entered on April 10, 2020, and

  referenced in the Final Judgment.

         The parties to the judgment and orders appealed from and the names and

  addresses of their respective attorneys are as follows:

         Aleida C. Nunez, Debtor/Appellee
         Attorneys:
         Jeffrey M. Hearne
         Maxine Long
                                            1
